Citation Nr: 1722843	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for service-connected coronary artery disease (CAD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was previously remanded by the Board in November 2016 for additional evidentiary development, including obtaining outstanding VA and private treatment records and an opinion regarding the functional effects of the Veteran's service-connected disabilities.  All requested development has been conducted and the claims have been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected coronary artery disease (CAD) has required continuous medication and has been manifested by a workload of no less than 8 METs and left ventricular ejection fraction of no less than 50 percent.  There is no evidence of chronic congestive heart failure or that the Veteran has been unable to perform a workload of 3 METs (metabolic equivalent) or that he has had left ventricular dysfunction with an ejection fraction of less than 30 percent.  

2.  The evidence of record raises a reasonable doubt as to whether the Veteran's PTSD has rendered him unable to secure and maintain substantially gainful employment throughout the appeal period.  



CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for an initial rating in excess of 60 percent for service-connected CAD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7005 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Increased Rating - CAD

In the May 2015 rating decision on appeal, the RO awarded an initial 60 percent disability rating for service-connected CAD, pursuant to 38 C.F.R. § 4.104, DC 7005, effective from May 29, 2014.  The Veteran perfected an appeal as to the initial rating assigned to his disability, which is the basis of this appeal.  

Under DC 7005, a 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2016).

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The pertinent evidence of record reveals that, throughout the appeal period, the Veteran's CAD has required continuous medication and has been manifested by occasional chest pain and shortness of breath on exertion.  See e.g., VA treatment records dated February and April 2015 and March and July 2016; private treatment records from Lynchburg General Hospital dated May 2014 and October 2015; see also February 2016 VA Heart examination report.  The Veteran has asserted that he was hospitalized for a heart attack, including at the February 2016 VA examination, but the evidence shows (and the February 2016 VA examiner noted) that the Veteran has not had a heart attacks but, instead, was hospitalized at Lynchburg General Hospital in May 2014 for unstable angina for which he received a catheterization and stent.  Additionally, the lay and medical evidence does not reflect that the Veteran's condition has ever resulted in congestive heart failure.  See VA examination report; VA treatment records.  

Nevertheless, the evidentiary record contains several reports of echocardiograms (echo) and stress tests conducted throughout the appeal period.  A May 2014 private echo revealed left ventricular ejection fraction (LVEF) of 55 percent, while an October 2014 VA echo revealed an estimated LVEF of 50 percent, as well as left ventricular hypertrophy and mildly reduced systolic function.  An October 2015 private echo revealed the Veteran could achieve 8 METs, with LVEF of 55 percent.  The February 2016 VA examiner noted that the October 2015 echo was normal, as the Veteran achieved his target heart rate and did not reveal ischemia.  

The Veteran was afforded a VA nuclear stress test and echo in November 2016 which revealed LVEF of 56 percent, as well as left ventricular hypertrophy and normal left ventricular systolic function.  A November 2016 VA echo revealed mild left ventricular hypertrophy but otherwise normal left ventricular systolic and diastolic function.  

Based on the foregoing, the Board finds that a rating in excess of 60 percent is not warranted for the Veteran's CAD at any point during the appeal period.  Indeed, the evidence described above does not reflect that his CAD has been manifested by chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  At best, the evidence shows that the Veteran has achieved a workload of no less than 8 METs during stress tests and that his LVEF has been no less than 50 percent, which is consistent with no higher than a 60 percent rating under DC 7005.  

In evaluating this claim, the Board has considered the Veteran's competent lay statements regarding the symptoms associated with his service-connected CAD; however, neither his statements nor the medical evidence of record provides a basis on which to award a higher disability rating for his disability at any time during the appeal period.  

The Board has also considered whether a higher or separate rating is warranted under any other potentially applicable diagnostic code.  However, the evidence does not establish any additional cardiac diagnoses or findings to warrant evaluation under any other diagnostic code.  

The Board has also considered whether additional staged ratings are appropriate in this case.  However, as noted above, the Veteran's symptomatology has been stable throughout the appeal period and was consistent with no more than a 60 percent rating since service connection was granted, effective May 2014.   Therefore, assigning a staged rating is not warranted in this case.  

In sum, the Board finds that the preponderance of the evidence is against the award of an initial rating in excess of 60 percent for the Veteran's CAD.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claim for an increased rating is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

TDIU

In April 2010 and March 2015, the Veteran filed formal claims seeking entitlement to a total disability rating due to unemployability caused by his service-connected PTSD and heart disabilities, which he asserted have prevented him from securing or following a substantial gainful occupation.  See VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability dated April 2010 and March 2015.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16 (b).

The Veteran's service-connected PTSD has been rated 70 percent disabling since September 2003, while his service-connected CAD been rated 60 percent disabling since May 2014.  As a result, the Veteran has met the percentage requirements of 38 C.F.R. § 4.16 (a) for entitlement to TDIU since (and prior to) April 2010.  

In support of this claim, the Veteran has asserted that he has been unable to work since 1999, that his health has been getting worse over the years, and that he is not sure who would hire him given his physical and mental conditions and the medications he takes for his disabilities.  See Veteran statements dated April 2010 and September 2015.  He has specifically asserted that he stopped working in 1999 due to his PTSD symptoms.  See January 2017 Social and Industrial Survey; April 2010 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  

The evidence reflects the Veteran held several jobs after service, including 8 years working metal parts at Lynchburg Foundry from 1972 to 1977, after which he worked for 8 years at Burlington Lumbar Company where he incurred a hand injury.  He subsequently worked various other jobs, including at a printing company and bakery, but his last job was at Burroughs Lumbar Company where he worked for one year from January 1998 to January 1999.  See January 2017 Social and Industrial Survey; VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability dated April 2010 and March 2015.  

On his formal claims for TDIU, the Veteran reported having only two years of high school with no additional training; however, the January 2017 Social and Industrial Survey reflects that he competed two years of community college where he studied business and accounting.  

The evidence reflects that, despite the Veteran's occasional shortness of breath and chest pain on exertion, clinicians have noted that his CAD does not result in any limitations, including on his activities of daily living.  See February 2015 VA treatment record; February 2016 VA heart examination.  In fact, the February 2016 VA examiner specifically noted that the Veteran's CAD does not impair his ability to work.  Given the foregoing, the Board finds the preponderance of the evidence does not reflect that the Veteran's service-connected CAD, alone, renders him unemployable.  

There is, however, conflicting evidence as to whether the Veteran's PTSD renders him unemployable.  During the August 2010 VA PTSD examination, the Veteran did not endorse or manifest any impairment in thinking, communication, or cognition, but he reported being depressed, anxious, and socially withdrawn.  Given the Veteran's symptoms, the August 2010 VA examiner described the Veteran's occupational potential as extremity limited and severely impaired.  

On the other hand, the clinician who conducted the November 2012 VA examination stated that the Veteran's employability is affected more by his history of substance dependence and current physical problems more than his PTSD, as she noted the Veteran was fired from his last job because of his drug and alcohol problems and continued to drink and occasionally have positive drug screens.  The examiner stated that, at best, there was an indirect link between the Veteran's substance abuse and PTSD, noting there was no way to definitively support this assertion.  She also noted the Veteran's non-service-connected prostate and leg disabilities resulted in sleeping difficulty resulting in daytime fatigue and severe leg pain, respectively.  Ultimately, the November 2012 VA examiner noted that it could not be said that the Veteran's PTSD rendered him unable to secure or maintain substantially gainful employment.  

The November 2012 VA examiner provided an additional opinion in February 2016 wherein she reiterated that the Veteran's substance abuse impaired his ability to maintain gainful employment.  The examiner stated that the Veteran's PTSD did not create any limitations in his functioning, including employment and, in this regard, she noted that the Veteran has not complained of any PTSD symptoms to date and that there are no treatment records showing active symptoms.  However, the examiner's notations regarding the Veteran's symptoms are inaccurate, as the previous VA examination reports show he has consistently complained of PTSD symptoms throughout the appeal period, which have been deemed severe given the 70 percent rating assigned since September 2003.  Therefore, the February 2016 opinions is afforded lessened probative value as it is based on an inaccurate factual basis, i.e., the lack of active PTSD symptoms.  

Nevertheless, the Social Worker who conducted the January 2017 Social and Industrial Survey performed an extensive review of the Veteran's medical and work history, particularly noting that he worked for several years despite several obstacles, including his substance abuse, incarcerations, and PTSD symptoms.  However, the social worker noted the Veteran is currently socially withdrawn except for close family and has slight memory problems that prevented him from driving because he feared he would lose track of where he was going, which she noted could be quite limiting.  Ultimately, the social worker stated that, given the Veteran's current level of social functioning, it seemed highly unlikely that he would perform well in the employment arena given his service-connected disabilities.  

In this regard, the social worker noted the she could not determine if the Veteran was physically able or unable to work because of his service-connected disabilities but she noted that the Veteran's PTSD and his view of his CAD (notably, that he thought he had a heart attack) appeared to negatively impact his psychosocial and interpersonal functioning more so than in the past.  

Based on the evidence above, the Board finds the evidence raises a reasonable doubt as to whether the Veteran's service-connected PTSD has rendered him unemployable throughout the appeal period.  Indeed, while there is evidence that the Veteran's employability is due to his substance abuse, there is also evidence showing that the Veteran's PTSD has resulted in extremely limited and severely impaired occupational potential since September 2010, as well as evidence showing the Veteran's social functioning would likely prevent him from performing well in the employment arena since at least January 2017.  While the aforementioned evidence does not overtly state that the Veteran's PTSD has rendered him unemployable, the evidence raises a reasonable doubt as to whether his PTSD symptoms would prevent him from performing the mental acts necessary to obtain and maintain substantially gainful employment.  As such doubt is resolved in favor of the Veteran, the Board finds that the claim for entitlement to a TDIU should be granted.


ORDER

An initial rating in excess of 60 percent for service-connected CAD is denied.

Entitlement to TDIU is granted.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


